DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims, filed on October 6th, 2021, is acknowledged. Entry of amendment is accepted and made of record. 

Response to Arguments/Remarks
Applicant's response filed on October 6th, 2021 is acknowledged and isanswered as follows. 
Applicant's remarks, see pg. 7, with respect to the objections of claims 1-18 under informalities have been fully considered and are persuasive. Therefore, the objections of these claims have been withdrawn. 
Applicant's remarks, see pg. 7, with respect to the rejections of claims 1-18 under 35 U.S.C. § 112, second paragraph have been fully considered and are persuasive. Therefore, the rejections of these claims have been withdrawn. 

Allowable Subject Matter
Claims 1-18 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:  the prior art made of record does not teach or fairly suggest the following: a fifth silicon carbide region of p-type positioned between at least one of the first silicon carbide regions and the first trench, the fifth silicon carbide region having p-type impurity concentration higher than p-type impurity concentration of the at least one of the first silicon carbide regions, and wherein a length of the at least one of the first silicon carbide regions in a third direction perpendicular to the first plane is longer than a depth of the first trench in the third direction as recited in claim 1. Claims 2-18 depend on claim 1, and therefore also include said claimed limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CUONG B NGUYEN/
Examiner, Art Unit 2818